Cite as: 579 U. S. ____ (2016)            1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
STORMANS, INC., DBA RALPH’S THRIFTWAY, ET AL. v. 

   JOHN WIESMAN, SECRETARY, WASHINGTON

     STATE DEPARTMENT OF HEALTH ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

               No. 15–862   Decided June 28, 2016


   The petition for a writ of certiorari is denied.
   JUSTICE ALITO, with whom THE CHIEF JUSTICE and
JUSTICE THOMAS join, dissenting from the denial of
certiorari.
   This case is an ominous sign.
   At issue are Washington State regulations that are
likely to make a pharmacist unemployable if he or she
objects on religious grounds to dispensing certain prescrip-
tion medications. There are strong reasons to doubt
whether the regulations were adopted for—or that they
actually serve—any legitimate purpose. And there is
much evidence that the impetus for the adoption of the
regulations was hostility to pharmacists whose religious
beliefs regarding abortion and contraception are out of
step with prevailing opinion in the State. Yet the Ninth
Circuit held that the regulations do not violate the First
Amendment, and this Court does not deem the case wor-
thy of our time. If this is a sign of how religious liberty
claims will be treated in the years ahead, those who value
religious freedom have cause for great concern.
                              I
  The Stormans family owns Ralph’s Thriftway, a local
grocery store and pharmacy in Olympia, Washington.
Devout Christians, the Stormans seek to run their busi-
ness in accordance with their religious beliefs. Among
those beliefs is a conviction that life begins at conception
and that preventing the uterine implantation of a ferti-
2                 STORMANS, INC. v. WIESMAN

                        ALITO, J., dissenting

lized egg is tantamount to abortion. Consequently, in
order to avoid complicity in what they believe to be the
taking of a life, Ralph’s pharmacy does not stock emer-
gency contraceptives, such as Plan B, that can “inhibit im-
plantation” of a fertilized egg, 1 Supp. Excerpts of Record
in Nos. 12–35221, 12–35223 (CA9), p. 1245 (SER). When
customers come into the pharmacy with prescriptions for
such drugs, Ralph’s employees inform them that the
pharmacy does not carry those products, and they refer
the customers to another nearby pharmacy that does. The
drugs are stocked by more than 30 other pharmacies
within five miles of Ralph’s. Stormans, Inc. v. Selecky, 854
F. Supp. 2d 925, 934 (WD Wash. 2012); see SER 1293.
These pharmacies include an Albertson’s located 1.9 miles
from Ralph’s and a Rite-Aid located 2.3 miles away.1
   As explained by the 5 national and 33 state pharmacist
associations that urge us to take this case, “facilitated
referral supports pharmacists’ professionally recognized
right of conscience” “without compromising patient care.”
Brief for National and State Pharmacists’ Associations as
Amici Curiae 17. In addition to protecting rights of con-
science, facilitated referral also serves more practical
ends. Pharmacies can stock only a small fraction of the
more than 6,000 FDA-approved drugs now available.
Pharmacies of all stripes therefore “refer patients to other
pharmacies at least several times a day because a drug is
not in stock.” 854 F. Supp. 2d, at 934. Because of the
practice of facilitated referrals, none of Ralph’s customers
has ever been denied timely access to emergency contra-
ceptives. Id., at 933.
   Nevertheless, in 2007 the Washington State Board of
Pharmacy (Board) issued rules mandating that pharma-
——————
  1 These pharmacies were identified at trial as carrying Plan B. SER

1293. The distances are as calculated by Google Maps driving
directions.
                 Cite as: 579 U. S. ____ (2016)            3

                     ALITO, J., dissenting

cies like Ralph’s stock and sell contraceptives like Plan B.
Under these regulations, a pharmacy may not “refuse to
deliver a drug or device to a patient because its owner
objects to delivery on religious, moral, or other personal
grounds.” Brief in Opposition for Washington State Re-
spondents 10. The dilemma this creates for the Stormans
family and others like them is plain: Violate your sincerely
held religious beliefs or get out of the pharmacy business.
   Ralph’s, joined by two pharmacists with similar beliefs
who work at other pharmacies, contends that the regula-
tions target religiously motivated conduct for disfavored
treatment and thereby “suppress religious belief or prac-
tice” in violation of the First Amendment’s Free Exercise
Clause. Church of Lukumi Babalu Aye, Inc. v. Hialeah,
508 U. S. 520, 523 (1993). After a 12-day trial, the District
Court agreed and enjoined the regulations, 854
F. Supp. 2d 925 (findings of fact and conclusions of law);
Stormans Inc. v. Selecky, 844 F. Supp. 2d 1172 (WD Wash.
2012) (opinion granting injunction).
   The District Court found that the regulations were
adopted with “the predominant purpose” to “stamp out the
right to refuse” to dispense emergency contraceptives for
religious reasons. Id., at 1178. Among other things, the
District Court noted the following. When the Board began
to consider new regulations, the Governor of the State
“sent a letter to the Board opposing referral for personal or
conscientious reasons.” 854 F. Supp. 2d, at 937. The
State Human Rights Commission followed with “a letter
threatening Board members with personal liability if they
passed a regulation permitting referral” for religious or
moral reasons. Id., at 938; see App. to Pet. for Cert. 374a–
399a. And after the Board initially voted to adopt rules
allowing referrals for reasons of conscience, the Governor
not only sent another letter opposing the draft rules but
“publicly explained that she could remove the Board mem-
bers” if need be. 854 F. Supp. 2d, at 938. “[T]his was the
4                STORMANS, INC. v. WIESMAN

                       ALITO, J., dissenting

first instance in which a Governor had ever threatened the
Board . . . with removal.” Id., at 939.
    The Board heeded the Governor’s wishes. As Steven
Saxe, the Board’s executive director, explained at the time:
“ ‘[T]he public, legislators and governor are telling us loud
and clear that they expect the rule to protect the public
from unwanted intervention based on the moral beliefs . . .
of a pharmacist.’ ” Ibid. “ ‘[T]he moral issue IS the basis of
the concern.’ ” Ibid. Saxe, a primary drafter of the regula-
tions, recognized that the task was “ ‘to draft language to
allow facilitating a referral for only these non-moral or
non-religious reasons.’ ” Ibid. He suggested that making
an express “ ‘statement that does not allow a pharma-
cist/pharmacy the right to refuse for moral or religious
judgment’ ” might be a “ ‘clearer’ ” way to “ ‘leave intact the
ability to decline to dispense . . . for most legitimate exam-
ples raised; clinical, fraud, business, skill, etc.’ ” Ibid. And
in the end, that is what the Board did. While the regula-
tions themselves do not expressly single out religiously
motivated referrals, the Board’s guidance accompanying
the regulations does: “The rule,” it warns, “does not allow
a pharmacy to refer a patient to another pharmacy to
avoid filling the prescription due to moral or ethical objec-
tions.” SER 1248 (emphasis added).
    Although the District Court found that the Board’s
intent was to target pharmacies that made referrals for
religious or moral reasons, the court did not base its deci-
sion solely on that ground. Instead, the court considered
the design of the regulations and concluded that they
discriminated against religious objectors. 854 F. Supp. 2d,
at 967–990. Not only do the rules expressly contain cer-
tain secular exceptions, but the court also found that in
operation the Board allowed pharmacies to make referrals
for many other secular reasons not set out in the rules.
Id., at 954–956, 970–971. The court concluded that “the
‘design of these [Regulations] accomplishes . . . a religious
                 Cite as: 579 U. S. ____ (2016)            5

                     ALITO, J., dissenting

gerrymander’ ” capturing religiously motivated referrals
and little else. Id., at 984 (quoting Church of Lukumi
Babalu Aye, supra, at 535; some internal quotation marks
omitted).
   The State appealed the District Court’s decision, and the
Ninth Circuit reversed. 794 F. 3d 1064 (2015). Both in
the Ninth Circuit and before this Court, the State defends
the regulations as necessary to “ensur[e] that its citizens
have safe and timely access to their lawful and lawfully
prescribed medications.” Id., at 1084. But the State has
conceded that this is not really a problem. It stipulated
that “facilitated referrals do not pose a threat to timely
access to lawfully prescribed medications,” and indeed
“help assure timely access to lawfully prescribed medica-
tions . . . includ[ing] Plan B.” App. to Pet. for Cert. 335a.
   I believe that the constitutionality of what Washington
has done merits further review. As I discuss below,
Ralph’s has made a strong case that the District Court got
it right, and that the regulations here are improperly
designed to stamp out religious objectors. The importance
of this issue is underscored by the 38 national and state
pharmacist associations that urge us to hear the case. The
decision below, they tell us, “upheld a radical departure
from past regulation of the pharmacy industry” that
“threatens to reduce patient access to medication by forc-
ing some pharmacies—particularly small, independent
ones that often survive by providing specialty services not
provided elsewhere—to close.” Brief for National and
State Pharmacists’ Associations as Amici Curiae 4, 5.
Given the important First Amendment interests at stake
and the potentially sweeping ramifications of the decision
below, I would grant certiorari.
                            II
  The question presented in this case concerns the consti-
tutionality of two rules adopted by the Washington State
6                   STORMANS, INC. v. WIESMAN

                          ALITO, J., dissenting

Pharmacy Board in 2007. The first rule, known as the
Delivery Rule, requires pharmacies to “deliver lawfully
prescribed drugs or devices to patients and to distribute
drugs and devices approved by the U. S. Food and Drug
Administration for restricted distribution by pharmacies.”
Wash. Admin. Code §246–869–010(1) (2009).2 The Deliv-
ery Rule works in tandem with a pre-existing rule, called
the Stocking Rule, that requires pharmacies to stock a
“representative assortment of drugs in order to meet the
pharmaceutical needs of its patients.” §246–869–150(1).
The net result of these rules is that, so long as there is
customer demand for emergency contraceptives, pharma-
cies like Ralph’s must stock and dispense them regardless
of any religious or moral objections that their owners may
have.
  The Delivery Rule includes a number of exceptions. See
——————
    2 Thisrule provides in pertinent part as follows:
   “(1) Pharmacies have a duty to deliver lawfully prescribed drugs or
devices to patients and to distribute drugs and devices approved by
the U. S. Food and Drug Administration for restricted distribution
by pharmacies, or provide a therapeutically equivalent drug or device
in a timely manner consistent with reasonable expectations for filling
the prescription, except for the following or substantially similar
circumstances:
   “(a) Prescriptions containing an obvious or known error, inadequacies
in the instructions, known contraindications, or incompatible prescrip-
tions, or prescriptions requiring action in accordance with WAC 246–
875–040.
   “(b) National or state emergencies or guidelines affecting availability,
usage or supplies of drugs or devices;
   “(c) Lack of specialized equipment or expertise needed to safely pro-
duce, store, or dispense drugs or devices, such as certain drug com-
pounding or storage for nuclear medicine;
   “(d) Potentially fraudulent prescriptions; or
   “(e) Unavailability of drug or device despite good faith compliance
with WAC 246–869–150.
   “(2) Nothing in this section requires pharmacies to deliver a drug or
device without payment of their usual and customary or contracted
charge.”
                 Cite as: 579 U. S. ____ (2016)            7

                     ALITO, J., dissenting

§§246–869–010(1)(a)–(e), (2). Four of these are narrow.
See §246–869–010(1)(a) (prescription is erroneous or has
a known contraindication); §246–869–010(1)(b) (national
and state emergencies); §246–869–010(1)(d) (potentially
fraudulent prescriptions); §246–869–010(1)(e) (drug is
temporarily out of stock). A fifth exception is broader:
Under subsection (c), pharmacies need not stock prescrip-
tion medications that require specialized equipment or
expertise, including the equipment or expertise needed to
compound drugs. §246–869–010(1)(c). And a sixth excep-
tion is very broad indeed: A pharmacy is not required to
deliver a drug “without payment of [its] usual and cus-
tomary or contracted charge.” §246–869–010(2). This
means, among other things, that a pharmacy need not fill
a prescription for a Medicaid patient. In addition, as
discussed below, the District Court found that there are
many unwritten exceptions to the Delivery and Stocking
Rules. See infra, at 9–10.
   The Board’s second new rule, called the Pharmacist
Responsibility Rule, governs individual pharmacists.
§246–863–095 (2010). The rule does not require any
individual pharmacist to dispense medication in conflict
with his or her beliefs. But because the Delivery Rule
requires every pharmacy to dispense the medication, if a
pharmacy wishes to employ a pharmacist who objects to
dispensing a drug for religious reasons, the pharmacy
must keep on duty at all times a second pharmacist who
can dispense those drugs. We are told that few pharma-
cies are likely to be willing to bear this expense. Brief for
National and State Pharmacists’ Associations as Amici
Curiae 23–24.
                             III
  In Employment Div., Dept. of Human Resources of Ore.
v. Smith, 494 U. S. 872 (1990), this Court held that “the
right of free exercise does not relieve an individual of the
8                  STORMANS, INC. v. WIESMAN

                          ALITO, J., dissenting

obligation to comply with a ‘valid and neutral law of gen-
eral applicability.’ ” Id., at 879. But as our later decision
in Church of Lukumi Babalu Aye made clear, a law that
discriminates against religiously motivated conduct is not
“neutral.” 508 U. S., at 533–534. In that case, the Court
unanimously held that ordinances prohibiting animal
sacrifice violated the First Amendment. This case bears a
distinct resemblance to Church of Lukumi Babalu Aye.
  In Church of Lukumi Babalu Aye, there was strong
evidence that the ordinances were adopted for the purpose
of preventing religious services of the Santeria religion.
Id., at 534. As noted, there is similar evidence of discrim-
inatory intent here.3
——————
   3 It is an open question whether a court considering a free exercise

claim should consider evidence of individual lawmakers’ personal
intentions, as is done in the equal protection context. Compare Church
of Lukumi Babalu Aye, 508 U. S., at 540 (opinion of KENNEDY, J.)
(relying on such evidence), with id., at 558 (Scalia, J., concurring in
part and concurring in judgment) (rejecting such evidence). The Ninth
Circuit, however, did not hold that such evidence was irrelevant;
instead, it concluded that the record “does not reveal improper intent.”
794 F. 3d 1064, 1078 (2015). Ralph’s has a strong argument that the
Ninth Circuit improperly substituted its own view of the evidence for
that of the District Court.
   In overturning the District Court’s finding, the Ninth Circuit pointed
to evidence that the Board “was also concerned with the safe and timely
delivery of many other drugs, which may or may not engender religious
objections,” such as drugs for treating HIV. Ibid. But the District
Court considered this evidence and found it “not inconsistent with the
Board’s focus on conscientious objections to Plan B.” Stormans, Inc. v.
Selecky, 854 F. Supp. 2d 925, 943 (WD Wash. 2012). The District Court
further concluded that “such a focus is supported by the great weight of
the evidence, including other documents issued by the Board,” as well
as Board meetings and public testimony—all of which were “dominated
by emergency contraception and conscientious objection to Plan B.”
Ibid. For example, a survey the Board conducted in the lead up to its
rulemaking “focused exclusively on Plan B and potential accommoda-
tions for conscientious objectors,” ibid., while “the Board didn’t do any
research or conduct any studies on HIV medications or how this rule
might apply to HIV medications,” SER 654.
                  Cite as: 579 U. S. ____ (2016)             9

                      ALITO, J., dissenting

   Even if we disregard all evidence of intent and confine
our consideration to the nature of the laws at issue in the
two cases, the similarities are striking. In Church of
Lukumi Babalu Aye, the challenged ordinances broadly
prohibited the unnecessary or cruel killing of animals, but
when all the statutory definitions and exemptions were
taken into account, the laws did little more than prohibit
the sacrifices carried out in Santeria services. Id., at 535–
538. In addition, the ordinances restricted religious prac-
tice to a far greater extent than required to serve the
municipality’s asserted interests. Id., at 538–539. Here,
Ralph’s has made a strong showing that the challenged
regulations are gerrymandered in a similar way. While
requiring pharmacies to dispense all prescription medica-
tions for which there is demand, the regulations contain
broad secular exceptions but none relating to religious or
moral objections; the regulations are substantially under-
inclusive because they permit pharmacies to decline to fill
prescriptions for financial reasons; and the regulations
contemplate the closing of any pharmacy with religious
objections to providing emergency contraceptives, regard-
less of the impact that will have on patients’ access to
medication.
                               A
   Considering “the effect of [the regulations] in [their] real
operation,” id., at 535, the District Court concluded that
the burden they impose “falls ‘almost exclusively’ on those
with religious objections to dispensing Plan B,” 844
F. Supp. 2d, at 1188. The court found that “the rules
exempt pharmacies and pharmacists from stocking and
delivering lawfully prescribed drugs for an almost unlim-
ited variety of secular reasons, but fail to provide exemp-
tions for reasons of conscience.” Ibid. For example, the
District Court found that a pharmacy may decline to stock
a drug because the drug requires additional paperwork or
10               STORMANS, INC. v. WIESMAN

                      ALITO, J., dissenting

patient monitoring, has a short shelf life, may attract
crime, requires simple compounding (a skill all pharma-
cists must learn), or falls outside the pharmacy’s niche
(e.g., pediatrics, diabetes, or fertility). Id., at 1190. Addi-
tionally, the court found, a pharmacy can “decline to ac-
cept Medicare or Medicaid or the patient’s particular
insurance, and on that basis, refuse to deliver a drug that
is actually on the shelf.” Ibid. As the District Court
noted, such secular refusals “inhibit patient access” to medi-
cation no less than do religiously motivated facilitated
referrals. Ibid. Allowing secular but not religious refusals
is flatly inconsistent with Church of Lukumi Babalu Aye.
It “devalues religious reasons” for declining to dispense
medications “by judging them to be of lesser import than
nonreligious reasons,” thereby “singl[ing] out” religious
practice “for discriminatory treatment.” 508 U. S., at 537–
538.
   The Ninth Circuit did not dispute this logic. Instead, it
held that the District Court committed clear error in
finding that the regulations allow refusals for a host of
secular reasons. 794 F. 3d, at 1080–1081. The Court of
Appeals upheld the District Court’s finding that pharma-
cies in fact refuse to stock and deliver drugs for secular
reasons, but it disputed the District Court’s finding that
the Board actually permits such refusals. Ibid. I think it
likely that the Court of Appeals failed to accord the Dis-
trict Court’s findings appropriate deference. “If the dis-
trict court’s account of the evidence is plausible in light of
the record viewed in its entirety, the court of appeals may
not reverse it even though convinced that had it been
sitting as the trier of fact, it would have weighed the
evidence differently.” Anderson v. Bessemer City, 470
U. S. 564, 573–574 (1985).
   The District Court carefully laid out its rationale for
finding that the regulations allow refusals for secular, but
not religious, reasons. Secular refusals have been com-
                      Cite as: 579 U. S. ____ (2016)                    11

                          ALITO, J., dissenting

mon, and commonly known, both before and after the
regulations were issued, yet the Board has never enforced
its regulations against such practices. 854 F. Supp. 2d, at
956, 960. Nor has the Board issued any guidance disap-
proving secular refusals or otherwise made an “effort to
curtail widespread referrals for business reasons.” Id., at
960. By contrast, the Board has specifically targeted
religious objections. Upon issuing the regulations, the
Board sent a guidance document to pharmacies warning
that “[t]he rule does not allow a pharmacy to refer a pa-
tient to another pharmacy to avoid filling the prescription
due to moral or ethical objections.” SER 1248 (emphasis
added). The negative implication is obvious. Additionally,
a Board spokesman—who was charged with answering
pharmacists’ inquiries about the rules’ requirements—
testified that, “other than eliminating referral as an option
for pharmacies which cannot stock Plan B for religious
reasons, from a practical standpoint, nothing has changed
after the enactment of these rules.” Id., at 356; see id., at
295.
   The Ninth Circuit disregarded the Board’s failure to
enforce its regulations against secular refusals on the
ground that the Board does not pursue enforcement action
unless it receives a complaint, and it has not received
complaints against secular referrals. 794 F. 3d, at 1081.
Putting aside the potential for abuse this system allows,4
the point remains that the Board tolerates widespread
secular refusals while categorically declaring religious
ones verboten. That supports the District Court’s finding
that the “real operation” of the regulations is to uniquely
——————
   4 The District Court noted that “an active campaign” by advocacy

groups “to seek out pharmacies and pharmacists with religious objec-
tions to Plan B and to file complaints with the Board . . . has resulted in
a disproportionate number of investigations directed at religious
objections to Plan B”—with complaints against Ralph’s constituting a
third of all complaints. 854 F. Supp. 2d, at 961.
12                  STORMANS, INC. v. WIESMAN

                           ALITO, J., dissenting

burden religiously motivated conduct.5
                              B
    Even if the Ninth Circuit were correct to reject the
District Court’s finding that the Board condones many
secular refusals, the Court of Appeals overlooked a basis
for refusal that is written into the regulations themselves.
“Nothing in this section,” the Delivery Rule states, “re-
quires pharmacies to deliver a drug or device without
payment of their usual and customary or contracted
charge.” §246–869–010(2) (2009). The Ninth Circuit
thought this exception unremarkable, asserting that
“ ‘[n]obody could seriously question a refusal to fill a pre-
scription because the customer did not pay for it.’ ” 794
F. 3d, at 1080. But as the District Court found—and the
Ninth Circuit simply ignored—this exception extends well
beyond denying service to customers who won’t pay. It
also allows a pharmacy to refuse to fill a prescription
because it does not accept the patient’s insurance or be-
cause it does not accept Medicaid or Medicare—regardless
of the amount of payment it would receive.               854
F. Supp. 2d, at 955, 972–973. A pharmacy accordingly
may deny all prescriptions to certain patients, many of
whom (those on Medicaid) are particularly likely to lack
——————
  5 The dozens of pharmacist associations supporting Ralph’s as amici

give us another reason to question the Ninth Circuit’s conclusion that
the regulations outlaw the secular bases for refusal that the District
Court found were permitted. According to these groups, the Ninth
Circuit’s conception of the regulations “open[s] the door to unprece-
dented state control over stocking decisions” by “anticipat[ing] the invali-
dation of a whole swath of reasons, both secular and non-secular, for
declining to stock or deliver certain drugs.” Brief for National and
State Pharmacists’ Associations as Amici Curiae 21. In other words,
we are told, the Ninth Circuit has effectively read the regulations to
require “ ‘that all pharmacies deliver all lawfully prescribed drugs,’ ”
id., at 22—a striking departure from normal pharmaceutical practice
that one would not expect the Board to adopt without giving some clear
indication that it was doing so.
                  Cite as: 579 U. S. ____ (2016)           13

                      ALITO, J., dissenting

ready means of traveling to another pharmacy. What is
more, a pharmacy that refuses a patient’s insurance does
not even have to refer the patient to another pharmacy.
Id., at 973. This renders the regulations substantially
underinclusive: They “fail to prohibit nonreligious conduct
that endangers” the State’s professed interest in ensuring
timely access to medication “in a similar or greater degree
than” religiously motivated facilitated referrals do.
Church of Lukumi Babalu Aye, 508 U. S., at 543.
                             C
   One last example. In adopting the rules, the Board
recognized that some pharmacy owners might “close
rather than dispense medications that conflicts with their
beliefs.” App. to Brief in Opposition for Washington State
Respondents 34a. Such closures would appear to inflict on
customers a much greater disruption in access to medica-
tions than would allowing facilitated referrals: Shuttering
pharmacies would make all of those pharmacies’ custom-
ers find other sources for all of their medications, rather
than have only some customers be referred to another
pharmacy for a small handful of drugs. But the Board
shrugged off this problem, asserting that it “may . . . be
temporary” because a religious objector may be replaced
by “a new operator who will comply with these rules.”
Ibid. I don’t dispute that the market will often work to fill
such openings, but it cannot reasonably be supposed that
new pharmacies will appear overnight. The bottom line is
clear: Washington would rather have no pharmacy than
one that doesn’t toe the line on abortifacient emergency
contraceptives. Particularly given the State’s stipulation
that “facilitated referrals do not pose a threat to timely
access” to such drugs, App. to Pet. for Cert. 335a, it is hard
not to view its actions as exhibiting hostility toward reli-
gious objections.
14               STORMANS, INC. v. WIESMAN

                      ALITO, J., dissenting


                             IV 

   For these reasons and others, it seems to me likely that
the Board’s regulations are not neutral and generally
applicable. Quite the contrary: The evidence relied upon
by the District Court suggests that the regulations are tar-
geted at religious conduct alone, to stamp out religiously
motivated referrals while allowing referrals for secular
reasons (whether by rule or by wink). If that is so, the
regulations are invalid unless the State can prove that
they are narrowly tailored to advance a compelling gov-
ernment interest. The Ninth Circuit did not reach this
question, as it upheld the regulations under far less de-
manding rational-basis review. 794 F. 3d, at 1084. I will
not try to answer here whether the regulations meet strict
scrutiny, except to observe that the State’s justification
that the regulations advance its “interest in ensuring that
its citizens have safe and timely access to their lawful and
lawfully prescribed medications,” ibid., seems awfully
hard to square with the State’s stipulation that “facilitated
referrals do not pose a threat to timely access to lawfully
prescribed medications,” App. to Pet. for Cert. 335a (em-
phasis added).
                          *    *     *
  “The Free Exercise Clause commits government itself to
religious tolerance, and upon even slight suspicion that
proposals for state intervention stem from animosity to
religion or distrust of its practices, all officials must pause
to remember their own high duty to the Constitution and
to the rights it secures.” Church of Lukumi Babalu Aye,
supra, at 547. Ralph’s has raised more than “slight suspi-
cion” that the rules challenged here reflect antipathy
toward religious beliefs that do not accord with the views
of those holding the levers of government power. I would
grant certiorari to ensure that Washington’s novel and
concededly unnecessary burden on religious objectors does
                     Cite as: 579 U. S. ____ (2016)                   15

                          ALITO, J., dissenting

not trample on fundamental rights.                I respectfully dis-
sent.6




——————
   6 The Court’s denial of certiorari does not, of course, preclude peti-

tioners from bringing a future as-applied challenge to the Board’s
regulations.